DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 4/18/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US pub 20170040237) in combination with Chen et al. (CN101192533).
With respect to claim 10, Shen et al. teach a package comprising (see figs. 1-12, particularly figs. 5A-5B and associated text): 
a first package component 110; a second package component (interposer substrate) over the first package component; 
and an isolation region 410S encircling the second package component.
Shen et al. fail to teach the isolation region comprises: a first plurality of layers formed of a first material; and a second plurality of layers formed of a second material different from the first material, wherein each of the second plurality of layers overlaps a corresponding one of the first plurality of layers.  
Chen et al. teach an isolation on a package component 31 comprising a first plurality of layers 33,35 formed of a first material (silicon nitride); and a second plurality of layers 41,34 formed of a second material (silicon oxide) different from the first material, wherein each of the second plurality of layers overlaps a corresponding one of the first plurality of layers. See figs. 4H-4J and English text of the reference.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Chen et al. into the device of Chen et al. to achieve an isolation having an increase of breakdown voltage of dielectric layers.

	With respect to claim 11, Shen et al. in combination with Chen et al. teach the first plurality of layers comprise silicon nitride, and the second plurality of layers comprise silicon oxide. 
 	With respect to claim 12, Shen et al. in combination with Chen et al. teach the isolation region is over, and contacting, the first package component.  
With respect to claim 13, Shen et al. in combination with Chen et al. teach a through-via 40 penetrating through the first plurality of layers and the second plurality of layers to electrically connect to the first package component.  
With respect to claim 14, Shen et al. teach the first package component comprises an interposer, and the second package component comprises a device die.  
With respect to claim 16, Shen et al. in combination with Chen et al. teach the first plurality of layers and the second plurality of layers are allocated alternatingly.  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US pub 20170040237) in combination with Chen et al. (CN101192533).
With respect to claim 17, Shen et al. teach a package comprising (see figs. 1-12, particularly figs. 5A-5B and associated text): 
a first package component (interposer substrate), wherein the first package component comprises an electrical connector 224M; 
a second package component 110 and a third package component 110 over and bonding to the first package component; 
an isolation region 410S over the first package component, wherein the isolation region is between the second package component and the third package component.
 Shen et al. fail to teach the isolation region comprises: 
a first layer; 
a second layer over the first layer; and 
a third layer over the second layer, wherein the first layer and the third layer are formed of a same dielectric material; and a conductive feature penetrating through the isolation region to electrically connect to the electrical connector of the first package component.  
Chen et al. teach an isolation on a package component 31 comprising a first layer 41; 
a second layer 33 over the first layer; and 
a third layer 34 over the second layer, wherein the first layer and the third layer are formed of a same dielectric material (silicon nitride); and a conductive feature 40 penetrating through the isolation region to electrically connect to the electrical connector of the package component. See figs. 4H-4J and English text of the reference.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Chen et al. into the device of Chen et al. to achieve an isolation having an increase of breakdown voltage of dielectric layers.
With respect to claim 18, Shen et al. in combination with Chen et al. teach the isolation region further comprises a dielectric region 35 filling rest of a gap between the second package component and the third package component, wherein the dielectric region is directly over a bottom portion of the third layer.  

   Allowable Subject Matter
Claims 1-9 are allowed.
Claims 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814